--------------------------------------------------------------------------------

Exhibit 10.5
 
SIXTH AMENDMENT TO
MEMBERSHIP INTERESTS CONTRIBUTION AGREEMENT
 
This Sixth Amendment to Membership Interests Contribution Agreement dated as of
February 8, 2006 (this “Sixth Amendment”), by and among Mystic Hotel Investors,
LLC, a Delaware limited liability company (“Mystic”), Waterford Hospitality
Group, LLC, a Delaware limited liability company (“Waterford” and together with
Mystic, the “Contributor”), Hersha Hospitality Limited Partnership, a Virginia
limited partnership (“Investor”), and First American Title Insurance Company, as
Escrow Agent.
 
WITNESSETH:
 
WHEREAS, Contributor and Investor have entered into a Membership Interests
Contribution Agreement dated as of June 15, 2005 (“Original Contribution
Agreement”), pursuant to which, and subject to the terms and conditions thereof,
Contributor shall contribute to the Company the Membership Interests and
Investor shall make the Cash Payment;
 
WHEREAS, the parties to the Original Contribution Agreement have entered into a
First Amendment to Membership Interests Contribution Agreement dated as of July
8, 2005 (the “First Amendment”), a Second Amendment to Membership Interests
Contribution Agreement dated as of July 25, 2005 (the “Second Amendment”), a
Third Amendment to Membership Interests Contribution Agreement dated as of
August 8, 2005 (the “Third Amendment”), a Fourth Amendment to Membership
Interests Contribution Agreement dated as of September 15, 2005 (the “Fourth
Amendment”), and a Fifth Amendment to Membership Interests Contribution
Agreement dated as of November 1, 2005 (the “Fifth Amendment”, together with the
Original Contribution Agreement, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment and the Fifth Amendment,
the “Contribution Agreement”);
 
WHEREAS, the parties to the Contribution Agreement desire to restructure the
capital sharing ratios and other related equity and cost sharing mechanisms with
respect to the Development Assets (the “Equity Restructuring”) contained in the
Contribution Agreement, the LLC Agreement and the Lessee LLC Agreement and as a
result thereof to (1) effect appropriate prorations and adjustments at the
Closing with respect to the Development Asset commonly known as the Hartford
Marriott to reflect the Equity Restructuring and (2) modify, supplement and
terminate certain documents related to the operation of the Development Assets,
including, without limitation, termination of the Asset Management Agreement for
the Development Asset commonly known as the Hartford Hilton;
 
WHEREAS, the parties to the Contribution Agreement desire to effectuate a
transfer of the obligation to employ all Employees from the Lessee Company
Affiliates to the Manager with respect to each Property (the “Employee
Transfer”) and to amend certain provisions of the Management Agreements and
Lease Agreements as a result thereof; and


--------------------------------------------------------------------------------



WHEREAS, the parties to the Contribution Agreement wish to amend the
Contribution Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Contribution Agreement.
 
1
Amendments

 
1.1           Outside Closing Date with Respect to Deferred Properties.
Notwithstanding anything to the contrary contained in Section 14.2, the
“Deferred Property Outside Closing Date” with respect to the Hartford Marriott
shall mean February 15, 2006. For the purposes of Section 17.1 of the
Contribution Agreement, the “Outside Closing Date” with respect to the Hartford
Marriott shall mean the Deferred Property Outside Closing Date.
 
1.2
Amendments Related to Equity Restructuring.  

 
1.2.1        All references to fifty percent (50%) contained in Sections 3.1,
3.3, 3.4, 3.5, 12.3 and 17.1 of the Contribution Agreement are hereby modified
to refer to (A) with respect to the Development Asset commonly known as the
Hartford Hilton, ten percent (10%) for Investor and ninety percent (90%) for
Contributor and (B) with respect to the Development Asset commonly known as the
Hartford Marriott, fifteen percent (15%) for Investor and eighty-five percent
(85%) for Contributor.
 
1.2.2        All references to 57.96% and 42.04% contained in Sections 3.3 and
17.1 are hereby modified to refer to 39.2% and 60.8%, respectively.
 
1.2.3        A new Section 6.6.4 is hereby added after Section 6.6.3 of the
Contribution Agreement as follows:
 
Adjustments and prorations with respect to the Hartford Marriott
 
shall be made in accordance with this Article in order to retroactively effect
the Equity Restructuring such that the credits and debits set forth on the
Closing Statement for the Development Asset commonly known as the Hartford
Marriott sets forth payments of costs and Cash Payments (including those
previously made with respect to the Development Asset commonly known as the
Hartford Hilton) in accordance with the revised percentage of the Contribution
Value attributable to the Development Assets to be reflected in Investor’s
initial Capital Account in the Company and the revised percentage of costs for
which Investor is responsible as set forth in this Sixth Amendment.
 
1.2.4        The following new sections are hereby added after Section 8.30 of
the Contribution Agreement as follows:
 
“Section 8.31. Tax Fixing Agreement.

2

--------------------------------------------------------------------------------



(a)   The Tax Assessment Fixing Agreement, dated August 25, 2000, between the
City of Hartford and Waterford Development, LLC and recorded in Volume 4847 at
Page 105 of the Hartford Land Records, as subsequently assigned pursuant to that
certain Assignment and Assumption Agreement, dated September 11, 2003, by and
between Waterford Development, LLC, as assignor, and Adriaen’s Landing Hotel,
LLC (“ALH”), as assignee, and recorded in Volume 4858 at Page 197 of the
Hartford Land Records (the “Tax Fixing Agreement”) is in full force and effect,
and no default or breach has occurred thereunder.
 
(b)   Contributor has provided to Investor a true, complete and correct copy of
the Tax Fixing Agreement as in effect as of the date hereof.
 
8.32.        Material Contracts. Schedule 8.32 sets forth a complete list of all
material contracts, obligations, undertakings, agreements, guaranties, leases,
mortgages, licenses or other agreements or commitments to which ALH is a party
or is bound or is otherwise related to the Hartford Marriott (each, a “Material
Contract”). Contributor has provided Investor with true and complete copies of
all Material Contracts, and (i) there are no disputes pursuant to any Material
Contracts that have not been previously disclosed to Investor, (ii) all such
Material Contracts are in full force and effect and (iii) ALH is in compliance
with its material obligations under all such Material Contracts. Investor
acknowledges receipt of copies of all Material Contracts from Contributor.
 
8.33         Disclosure.
 
(a)   Neither this Agreement nor any Schedule or Exhibit nor any certificate or
other document, report or other materials and information furnished to Investor
by Contributor or its Affiliates or representatives in connection with the
Equity Restructuring and the Closing with respect to the Hartford Marriott
contains any untrue statement of a material fact or fails to state a material
fact necessary in order to make the statements contained therein or herein, in
light of the circumstances under which they were made, not misleading.
 
(b)   Contributor has provided Investor with all material documents, reports or
other materials and information relating to the Hartford Marriott or to which
ALH is party or is otherwise bound.
 
1.2.5        A new Section 14.1.8 is hereby added after Section 14.1.7 as
follows:
 
With respect to the Hartford Marriott and ALH, the Existing Debt in the amount
of eight million dollars ($8,000,000) pursuant to a loan to ALH from the City of
Hartford shall have been fully and finally defeased at the expense of the
Contributor.
 
1.2.6        A new Section 14.1.9 is hereby added after Section 14.1.8 as
follows:

3

--------------------------------------------------------------------------------


 
There shall not have occurred any condition, circumstance, change, event or
effect that is known to or reasonably should have been known to Contributor,
which is or is reasonably likely to be materially adverse to (a) the assets,
properties, financial condition or results of operations of ALH or the Hartford
Marriott or (b) the ability of Contributor to consummate this Agreement or any
of the transactions contemplated hereby, except for any such condition,
circumstance, change, event or effect to the extent resulting from or arising
out of (y) changes or developments in financial, or securities markets or the
economy in general or as a result of the outbreak of war or hostilities against
the United States or (z) the announcement, negotiation, execution, delivery, or
consummation of the transactions contemplated by, or compliance with, this
Agreement.
 
1.2.7        A new Section 14.2.5 is hereby added after Section 14.2.4 as
follows:
 
As a condition to Contributor’s obligations with regard to the Equity
Structuring in respect of the Hartford Hilton, the Closing with respect to the
Hartford Marriott shall have occurred on or prior to the date on which the
Closing of the Equity Restructuring in respect of the Hartford Hilton occurs.
 
1.2.8        A new Section 15.8 is hereby added after Section 15.7 of the
Contribution Agreement as follows:
 
During the term of this Agreement and subsequent to the Closing with respect to
the Development Asset commonly known as the Hartford Marriott, Contributor and
Investor hereby agree to cooperate in good faith to (i) negotiate, execute and
deliver amendments, modifications, supplements, terminations and other changes
to any and all documents executed and delivered at previous portions of the
Closing under this Agreement that may be implicated by the Equity Restructuring
and the Employee Transfer, including, without limitation, amendments to the
Management Agreements, the Leases, the LLC Agreement and the Lessee LLC
Agreement and a termination of the Asset Management Agreement with respect to
the Development Asset commonly known as the Hartford Hilton and (ii) obtain any
consents and authorizations to the foregoing as determined to be necessary by
Contributor and Investor in their reasonable discretion.
 
1.3   Amendments Related to Employee Transfer.
 
1.3.1        Section 6.1.11 of the Contribution Agreement is hereby deleted in
its entirety and replaced with the following as a new Section 6.1.11:
 
All salaries and benefits of employees whose employment is assumed by the
Company or the Manager pursuant to Section 8.15 hereof shall be prorated.
 
1.3.2        The first sentence of Section 8.15 of the Contribution Agreement is
hereby deleted in its entirety and replaced with the following:
 
4

--------------------------------------------------------------------------------


 
At the Closing, the Manager shall hire all persons then employed by the
Contributor or any Owner Entity in connection with the management, operation or
maintenance of the Properties (collectively, the “Employees”).
 
2      Reference to and Effect on the Contribution Agreement.
 
2.1   Upon the due execution and delivery of this Sixth Amendment by the parties
hereto, on and after the date hereof each reference in the Contribution
Agreement to “this Agreement”, “hereunder”, “hereof” and “herein” and the like
shall mean and be a reference to the Contribution Agreement, as amended hereby.
 
2.2   Except as specifically amended above, the Contribution Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
 
2.3   The execution, delivery, and effectiveness of this Sixth Amendment shall
be limited precisely as written and, except as expressly provided herein, shall
not be deemed to (i) be a consent to any waiver or modification of any other
term or condition of the Contribution Agreement or any of the instruments or
documents referred to therein or (ii) create, or be evidence of, alone or taken
with any consent to, waiver or modification of, or other amendment of the
provisions of the Contribution Agreement or any of the instruments or documents
referred to therein, a course of conduct.
 
2.4   The representations and warranties made in the Contribution Agreement with
respect to the Hartford Marriott as amended hereby are true and correct as of
the date hereof.
 
3             Governing Law. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
UNITED STATES OF AMERICA, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.
 
4     Counterparts. This Sixth Amendment may be executed in counterparts, each
of which when so executed and delivered shall be deemed an original and all of
which together shall constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, a duly authorized officer of each of Contributor, Investor
and Escrow Agent have executed this Sixth Amendment as of the day and year first
above written.
 

 
CONTRIBUTOR:
 
WATERFORD HOSPITALITY GROUP, LLC
         
By:  
Slavik Suites, Inc., its member
           
By:  
       
Name: Del Lauria
     
Title: Vice President
           
By:  
LMW Investments, Inc., its member
           
By:  
       
Name: Len Wolman
     
Title: President
                 
By:  
MYSTIC HOTEL INVESTORS, LLC
                   
By:  
       
Name:
     
Title: Authorized Representative
                 
INVESTOR:
 
HERSHA HOSPITALITY LIMITED PARTNERSHIP
 
By:  
Hersha Hospitability Trust, its general partner
                   
By:   
       
Name:
       
Title:
 

 
6

--------------------------------------------------------------------------------






 
ESCROW AGENT:
 
FIRST AMERICAN TITLE INSURANCE COMPANY
         
By:  
       Name:
 
     Title:
 

 
7

--------------------------------------------------------------------------------




SCHEDULE 8.32
 
Material Contracts


DESCRIPTION
VENDOR/ PARTY
Helms Briscoe
Helms Briscoe
Music
Muzak
Laundry Service
Atlantic City Linen
 
MZ Cleaners & Tailors
Extermination/Pest
Terminix
Kitchen Equipment
Suiza Foods
 
Tri-State Malted Waffles
 
Coca Cola - 265060
 
Coca Cola - 265061
Internet
IBahn
Telephone System Services
SBC
 
IMR Capital
 
NTP
 
Paetex
 
Xeta
 
Shared Technologies
Refuse Removal
Waste Management
Pool Maintenance
ECOLAB
ATM Service
ATM Systems
Gift Cards
Givex
Audio/Visual
PSAV
Advertising Agreement
Herring Media
Television/ Videos
OnCommand
Point of Sale Systems
Micros
   



LEASES / LICENSES
UPS Store
Shipping Services II, LLC
Starbucks License
Starbucks
Parking Agreement
LAZ
Car Rental
Hertz
Parking (for hotel employees)
CL&P
Charter Oak Square
Energy Services Agreement
CUP Agreement with CCEDA



8

--------------------------------------------------------------------------------


 
Marriott Hotel License (Franchise Agreement) Marriott International, Inc.
DEVELOPMENT / PROJECT RELATED AGREEMENTS
Hotel Site Lease
CCEDA
AirSpace Lease
CCEDA / OPM
Development Agreement
CCEDA / OPM
Declaration of Covenants
CCEDA / OPM
Perini Contract
Perini Building Corp
Tax Assessment Fixing Agreement and Assignment and Assumption of Tax Assessment
Fixing Agreement
City of Hartford/Waterford Development, LLC
**City of Hartford/HUD Loan Documents
HUD/City of Hartford
Hotel Management Agreement
Waterford Hotel Group, Inc.

Sales & Use Tax Relief Program Implementing Agreement Connecticut Development
Authority
Name License Agreement  OPM




** List of City of Hartford Loan Documents is attached as Exhibit A. Please note
that the City of Hartford/HUD funded loan will be defeased on or before the
Hartford Marriott closing.
 
9

--------------------------------------------------------------------------------



Exhibit A


List of City of Hartford Loan Documents


1.   Substitute Promissory Note dated September 26, 2003 in the principal amount
of $8,000,000 from ALH in favor of the City;
2.   Loan Agreement dated September 26, 2003 between ALH and the City; 
3.   Environmental Indemnity Agreement dated September 26, 2003 by ALH and
Mystic in favor of the City;
4.   Collateral Assignment and Security Agreement in Respect of Contracts,
Licenses and Permits dated September 26, 2003 from ALH to the City;
5.   UCC-1 Financing Statement filed against ALH in favor of the City;
6.   Guaranty dated September 26, 2003 from Mystic to the City;
7.   Collateral Assignment and Subordination of Management Agreement dated
September 26, 2003 between ALH and the City;
8.   Open-End Construction Leasehold Mortgage Deed dated September 26, 2003 from
ALH to the City.
9.   Standstill and Subordination Agreement dated September 26, 2003 by and
among the City, ALH, People’s Bank and BankNorth, N.A..
10.         Collateral Assignment of Leases and Rents dated September 26, 2003
by ALH in favor of the City.
 
10

--------------------------------------------------------------------------------



